Exhibit 10.1

 

CHANGE    OWNER    x ORDER    ARCHITECT    x AIA DOCUMENT G701    CONTRACTOR   
x Austin/Houston Office    FIELD    x    OTHER    x DL

 

PROJECT:

(name, address)

  

Cirrus Logic, Inc -Corporate Headquarters

Building and Interior Finish-Out

800 W 6th Street

Austin, Texas 78703

   CHANGE ORDER NUMBER:    Interiors-001       DATE:    01/05/2012

TO CONTRACTOR:

(Name, address)

  

D. E. HARVEY BUILDERS, INC.

DBA HARVEY-CLEARY BUILDERS

8107 SPRINGDALE ROAD, STE 105

AUSTIN, TX 78724

   CONTRACT DATE:    01/25/2011       CONTRACT FOR:   

Cirrus Logic Headquarters

Interiors

      PROJECT NO.    04-02747

Execution of this change order indicates acknowledgement and incorporation of
the following Contract modifications:

 

September 30, September 30,

Interiors Exhibit “B”: Alternates, Allowances, and Unit Prices

         

Interiors Exhibit “D”: Wage Rates and Payroll Burden

         

Interiors Exhibit “F”: List of Construction Documents

         

Interiors Exhibit “G”: Construction Schedule

         

Interiors Exhibit “H”: Schedule of Attic Stock

         

Interiors Exhibit “I”: Bid Form

         

Interiors Exhibit “J”: Value Engineering Log

         

Interiors Exhibit “K”: Contract Clarifications

         

Interiors Exhibit “L”: Contract Amendments

         

Interiors Exhibit “M”: Early Release Authorization Letter

       Subtotal:         $ 3,735.674.00   

Final pricing for Interior package is still under review by Owner. The current
total for Interior Finish-Out is $8,008,756.99 which reflects the bid alternates
and value engineering accepted to date, referenced in Exhibit “I”. If design is
altered or other VE is accepted, the Interiors total price will change.

This change order releases Harvey-Cleary to begin procurement of the scopes of
work defined in Exhibit M. This will allow Harvey-Cleary to mobilize onsite and
begin construction of critical activities. The total value approved and released
at this time is $3,735,674.00. Note the Contractor’s expectations for release of
the remaining scopes of work and required decisions defined in Exhibit “M”.
Failure to meet the stated deadlines will affect the Interiors Contract Time.

Not valid until signed by the Owner, Architect and Contractor.

Signature of the Contractor indicates his agreement herewith, including any
adjustment in the Contract Sum or Contract Time.

Signature of the Owner indicates his agreement herewith; The Interior Finish-out
portion shall be a Stipulated Sum per the terms of the Contract.

 

September 30,

The Original Interiors (Contract Sum) was

     $ 0.00   

Net change by previously authorized Change Orders

     $ 0.00   

The (Contract Sum) prior to this Change Order was

     $ 0.00   

The (Contract Sum) will be (INCREASED) by this Change Order in the amount of

     $ 3,735,674.00   

The New Interiors (Contract Sum) including this Change Order will be

     $ 3,735,674.00   

The Interior Contract Time will be 160 calendar days from date of execution of
this Change Order.

 

NOTE : This summary does not reflect changes in the Contract Sum or Contract
Time which have been authorized by Construction Change Directive.

 

CONTRACTOR:      Harvey-Cleary Builders      ARCHITECT:      lauckgroup     
OWNER:      Cirrus Logic, Inc.

Address

    

8107 Springdale Road, Suite 105

Austin, TX 78724

         

1801 Lavaca, Suite 108

Austin, TX 78701

         

2901 Via Fortuna Dr.

Austin, TX 78746

BY

    

/s/ Dennet Wenske

Dennet Wenske

     BY                       

/s/ Mary Bledsoe

Mary Bledsoe

     BY                   

/s/ Thurman Case

Thurman Case

DATE

     01/11/2012      DATE      01/12/2012      DATE      01/12/2012



--------------------------------------------------------------------------------

Interiors Exhibit “L” Contract Amendments:

*The following contract revisions relate only to the Interior Portion of work;
Change Order Interiors-001

 

  1. Page 1, under (Name, location and detailed description), add “and Interior
Finish-Out” after “Cirrus Logic, Inc. – Corporate Headquarters Building”.

 

  2. Page 1, Interior Finish-Out Options: Second sentence after “Owner”, Delete
“reserves the right” and insert “has elected” and strike through options b) and
c) in its entirety.

 

  3. Page 1, The Architect: Change to the following:

Lauckgroup

1801 Lavaca, Suite 108

Austin, Texas, 78701

Phone: (512) 479-0337

 

  4. Article 2, delete “shall also perform all work incidental thereto or
reasonably inferable there from that is necessary in order that the Work”.

 

  5. Article 4, section 4.1, second paragraph, delete “set forth in a Notice to
Proceed that will be issued by owner to Contractor” and replace with “the date
of which the owner executes tenant change order number one (1)”.

 

  6. Article 4, section 4.3, delete “five hundred (500)” and replace with “one
hundred sixty (160)”.

 

  7. Article 5, section 5.1, delete “If the owner elects” and replace with “The
owner has elected”.

 

  8. Article 5, section 5.1.6, General Conditions for the interior portion of
the project is separate from the sum defined in the Contract and is included in
the Interiors Stipulated Sum.

 

  9. Any reference to Exhibit ‘B’ to be amended to read “Interiors Exhibit ‘B’”

 

  10. Any reference to Exhibit ‘D’ to be amended to read “Interiors Exhibit
‘D’”.

 

  11. Any reference to GMAX, Cost of the Work, Fixed labor wages or Salaries and
burden and Distribution of Savings is not applicable to the interiors portion of
the project.

 

  12. Article 6, section 6.5, first sentence after “Owner”, delete “shall have
the right” and replace with “has elected”. Same sentence, delete “from among the
following options” and replace with “option number three (3)”.

 

  13. Any reference to Exhibit ‘H’ to be amended to read “Interiors Exhibit
‘H’”.

 

  14. Any reference to bond premiums or bond costs is not applicable to the
interiors portion of the project.

 

  15. Article 11, sections 11.1, 11.2 and 11.3 are not applicable to the
interiors portion of the project.

 

  16. Article 12; delete section 12.1.4 in its entirety for the interiors
portion of the project.

 

  17. Article 12, section 12.1.7, number 5 and 6, delete “If” from both
paragraphs.

 

  18. Interiors work shall be treated separately as it relates to any reference
to Substantial Completion, Final Completion, Final Payment, and Warranty dates.

 

  19. Final Payments for the Shell and Interiors portions of work shall be
treated as separate entities and will made in accordance with the Contract.
Final payment for the Interiors shall not be withheld due to lack of completion
of the Shell portion of work and vice versa.

 

  20. Article 12, section 12.2.1, delete “as determined after accounting for all
amounts credited as savings and all other offsets.”

 

  21. Article 12, section 12.2.1, delete item number two (2) for the tenant
portion of the project.

 

  22. Article 12, section 12.2.2, delete this paragraph in its entirety for the
interiors portion of the project.

 

  23. Article 16, sections 16.1.4 and 16.1.5, reference to Exhibit ‘F’ to be
amended to read “Interiors Exhibit ‘F’”.

 

  24. Article 16, section16.1.7, item number 2 add Interiors Exhibit ‘I’ – Value
Engineering Log.

 

  25. Article 17; delete any reference to bonds for the interiors portion of the
project.